Name: Commission Regulation (EC) No 1473/95 of 28 June 1995 establishing rules for management and distribution of the second tranche of textile quotas established under Council Regulation (EC) No 517/94
 Type: Regulation
 Subject Matter: cooperation policy;  international trade;  tariff policy;  information and information processing;  trade policy;  leather and textile industries
 Date Published: nan

 29 . 6. 95 EN Official Journal of the European Communities No L 145/ 13 COMMISSION REGULATION (EC) No 1473/95 of 28 June 1995 establishing rules for management and distribution of the second tranche of textile quotas established under Council Regulation (EC) No 517/94 nological order of reception by the Commission of Member States' notifications, following the principle of 'first come, first served' ; this choice relies on the conside ­ ration that this method constitutes, according to the letter and the spirit of Regulation (EC) No 517/94, the basic method of allocation ; it is however appropriate with a view to satisfying the largest number of operators to limit the quantities to be allocated to each operator, on the basis of this method, to a predetermined quantity to a level however sufficient to allow operators concerned to make transactions economically justifiable ; Whereas for optimum use of the quantities which will be confirmed pursuant to this Regulation it is appropriate to fix the period of validity of the import authorizations to six months from the date of issuing and to allow their issuance by the Member States, after notification of the Commission decision to the Member States and provided that the operator concerned can justify the existence of a contract and certifies not to have already benefited for the category and the country concerned of an import author ­ ization within the Community in application of the present Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee esta ­ blished by Regulation (EC) No 517/94, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 517/94 of 7 March 1994 relating to the common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules ('), as modi ­ fied by Regulation (EC) No 1325/95 (2), and in particular Article 17 (3) and (6) and Article 21 (2) and (3), in relation to Article 25 (3) thereof, Whereas Commission Regulation (EC) No 2944/94 (3) established specific rules for the management and distri ­ bution of all quantitative textile quotas established by Regulation (EC) No 517/94 and, for 1995, opened a first tranche for distribution on the basis of the requests noti ­ fied by the Member States' competent authorities between 3 December and 15 December 1994 ; Whereas for these quotas of which the level has been increased by Regulation (EC) No 1325/95 to take into account the accession of the new Member States it is appropriate to open rapidly a second tranche and to foresee that it will cover quantities not covered by Regula ­ tion (EC) No 2944/94, with the exception of those rela ­ ting to quotas applicable to products originating in the People's Republic of China, since the bilateral agreement on textile products not covered by the MFA bilateral agreement of 1988 , initialled on 19 January 1995 and put into provisional application by Council Decision 95/ 155/EC (4) foresees that these quantities will be export managed by the Peoples' Republic of China ; Whereas past experience accumulated during the alloca ­ tion of the quantities of the first tranche tends to indicate, taking into account the quantities notified by the compe ­ tent authorities of the Member States, that the continua ­ tion of the same method based on the taking into account of traditional trade flows seems to be indicated on account of the motives which led to it being retained in Regulation (EC) No 2944/94, for a limited number of quotas ; it is therefore appropriate, for the allocation of the second tranche, to maintain it, mutatis mutandis, only for these quotas and to foresee that other quotas will be allocated according to the method based on the chro ­ HAS ADOPTED THIS REGULATION : Article 1 This Regulation specifies certain rules concerning the management of the second tranche of quantitative limits established by Regulation (EC) No 517/94 and applicable for 1995 as indicated in Annex I. It indicates rules for the allocation applicable to quantities still available within these quotas . TITLE I Article 2 The second tranche of quotas referred to in Article 1 and indicated Annex II is distributed from the date of entry into force of the present Regulation in chronological order of reception by the Commission of the notifications by the Member States of requests for quantities not ex ­ ceeding for each operator the predetermined quantities indicated in Annex IV, according to the principle first come, first served. (&gt;) OJ No L 67, 10 . 3 . 1994, p. 1 . (2) OJ No L 128 , 13 . 6 . 1995, p. 1 . 0 OJ No L 310, 3 . 12. 1994, p. 48 . (4) OJ No L 104, 6. 5. 1995, p. 1 . No L 145/ 14 EN Official Journal of the European Communities 29 . 6 . 95 TITLE II Article 3 The second tranche of the quantitative limits referred to in Annex III is divided into two parts, one reserved for the traditional importers, the other to the other operators for quantities as indicated in the said Annex. These quan ­ tities are distributed following the modalities specified in Articles 4 to 7 on the basis of requests for import author ­ izations introduced by the operators up to 17 July 1995 to the competent Member State authorities. The quantities requested are notified to the Commission by the said authorities at the latest on 20 July 1995. Article 4 Those to be regarded as traditional importers of a category of products originating in one of the countries referred to in Annex III will be importers who furnish proof to the competent Member State authorities of having imported, during 1992, products falling within the same category and originating in the same country. The amount which can be allocated to any individual traditional importer for each of the categories and coun ­ tries concerned will not be able to exceed the quantities actually imported in 1992 by each one of them for these same categories and countries. If all quantities to be allocated to traditional importers on the basis of the quantities notified by Member States exceed the part which is reserved for them, the quantities allocated to each one of them will be reduced proportion ­ ally . Article 5 The quantities reserved for other importers is allocated by application of the method of distribution in proportion to the requested quantities, the quantities susceptible to requests by each importer may not exceed the quantities indicated in Annex IV of the present Regulation . Article 6 Member States will inform the Commission within the time limit as indicated in Article 3 by category and coun ­ tries concerned, as mentioned in Annex III, including the quantities required as well as the number of operators and indicating, if necessary, for those demands introduced by traditional importers within the meaning of Article 4, the quantities imported by each one of them during 1992 . On the basis of the total amounts transmitted, the Commission will adopt the quantitative criteria on the basis of which, in application of the present Title, the competent authorities from the Member States can issue the import authorizations. If quantities for a product and a country concerned are still available within the part reserved for a category of operators, the Commission can, in accordance with the procedure of Article 25 of Regulation (EC) No 517/94, transfer these quantities to the part reserved for the other category of importers with a view to distributing in conformity with the quantitative criteria applicable to this category of operators. Article 7 The quantities which remain available after allocation on the basis of the provisions of Articles 4 to 6 will be allo ­ cated in chronological order of reception by the Commis ­ sion of Member States' notifications following the prin ­ ciple of first come, first served, as from 1 September 1995, at 10 a.m. Brussels time, whatever is the quality of the operators concerned. TITLE III Article 8 The duration of validity for import authorizations issued by the competent Member State authorities is six months as from the date of issuing. Import authorizations will be granted by the competent Member State only after notification of the decision of the Commission and in as far as the operator concerned can prove the existence of a contract and certifies by a written declaration not to have already benefited from an import authorization inside the Community issued pursuant to this Regulation for the category and the country concerned. Article 9 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1 995. For the Commission Leon BRITTAN Vice-President 29 . 6 . 95 EN Official Journal of the European Communities No L 145/ 15 ANNEX I Quantitative restrictions specified in Article 1 Third country Category Unit Quantity North Korea 1 tonnes 128,0 2 tonnes 145,0 3 tonnes 49,0 4 1 000 pieces 285,0 5 1 000 pieces 123,0 6 1 000 pieces 144,0 7 1 000 pieces 93,0 8 1 000 pieces 201,0 9 tonnes 71,0 12 1 000 paires 1 290,0 13 1 000 pieces 1 509,0 14 1 000 pieces 96,0 15 1 000 pieces 108,0 16 1 000 pieces 55,0 17 1 000 pieces 38,0 18 tonnes 61,0 19 1 000 pieces 41 1,0 20 tonnes 142,0 21 1 000 pieces 2 961,0 24 1 000 pieces 263,0 26 1 000 pieces 173,0 27 1 000 pieces 179,0 28 1 000 pieces 285,0 29 1 000 pieces 75,0 31 1 000 pieces 293,0 36 tonnes 91,0 37 tonnes 356,0 39 tonnes 51,0 59 tonnes 466,0 61 tonnes 40,0 68 tonnes 75,0 69 1 000 pieces 184,0 70 1 000 pieces 270,0 73 1 000 pieces 93,0 74 1 000 pieces 133,0 75 1 000 pieces 39,0 76 tonnes 75,0 77 tonnes 9,0 78 tonnes 1 1 5,0 83 tonnes 34,0 117 tonnes 51,0 118 tonnes 23,0 142 tonnes 10,0 151 A tonnes 10,0 151B tonnes 10,0 161 tonnes 152,0 Republics of Bosnia-Herzegovina, 1 tonnes 6 926,0 Croatia and the former Yugoslav 2 tonnes 8 545,0 Republic of Macedonia 2a tonnes 1 931,0 3 tonnes 935,0 5 1 000 pieces 1 986,0 6 1 000 pieces 1 048,0 7 1 000 pieces 605,0 8 1 000 pieces 2 664,0 9 tonnes 877,0 15 1 000 pieces 772,0 16 1 000 pieces 580,0 67 tonnes 722,0 No L 145/ 16 EN Official Journal of the European Communities 29 . 6. 95 ANNEX II Distribution of second tranche Third country Category Unit Total North Korea 1 tonnes 32,0 2 tonnes 36,3 3 tonnes 12,3 4 1 000 pieces 71,3 5 1 000 pieces 33,8 6 1 000 pieces 36,0 7 1 000 pieces 23,3 8 1 000 pieces 101,3 9 tonnes 17,8 12 1 000 pairs 322,5 13 1 000 pieces 377,3 14 1 000 pieces 25,5 15 1 000 pieces 27,8 16 1 000 pieces 13,8 17 1 000 pieces 9,5 18 tonnes 15,3 19 1 000 pieces 102,8 20 tonnes 36,3 24 1 000 pieces 65,8 26 1 000 pieces 43,3 27 1 000 pieces 53,8 28 1 000 pieces 71,3 29 1 000 pieces 18,8 31 1 000 pieces 73,3 36 tonnes 22,8 37 tonnes 89,0 39 tonnes 1 2,8 59 tonnes 1 1 6,5 61 tonnes 10,0 68 tonnes 18,8 69 1 000 pieces 46,0 70 1 000 pieces 67,5 73 1 000 pieces 23,3 74 1 000 pieces 33,3 75 1 000 pieces 9,8 76 tonnes 19,5 78 tonnes 28,8 83 tonnes 10,8 117 tonnes 12,8 1 1 8 tonnes 5,8 142 tonnes 2,5 151 A tonnes 2,5 1 5 1 B tonnes 2,5 161 tonnes 38,0 Republics of Bosnia-Herzogovina, 1 tonnes 1 751,8 Croatia and the former Yugoslav 2 tonnes 2 137,0 Republic of Macedonia 2a tonnes 482,8 3 tonnes 233,8 9 tonnes 253,8 15 1 000 pieces 213,8 29 . 6. 95 EN Official Journal of the European Communities No L 145/ 17 ANNEX III Distribution of the second tranche to be allocated to requests made by importers and noti fied to the Commission before 20 July 1995 Third country Category Unit Quantities reserved for traditional importers Quantities reserved for other importers Total North Korea 21 1 000 pieces 581,0 237,3 818,3 77 tonnes 1,6 0,7 2,3 Republics of Bosnia-Herzegovina, Croatia and the former Yugoslav Republic of Macedonia 5 1 000 pieces 393,0 160,5 553,5 6 1 000 pieces 236,1 96,4 332,5 7 1 000 pieces 125,5 51,3 176,8 8 1 000 pieces 524,0 214,0 738,0 16 1 000 pieces 109,9 44,9 154,8 67 tonnes 128,2 52,3 180,5 No L 145/18 EN Official Journal of the European Communities 29 . 6 . 95 ANNEX IV Maximum amounts specified in Articles 2 and 5 Third country Category Unit Maximum amount North Korea 1 kilograms 1 000 2 kilograms 1 000 3 kilograms 1 000 4 pieces 5 000 5 pieces 5 000 6 pieces 5 000 7 pieces 1 000 8 pieces 5 000 9 kilograms 5 000 12 pairs 5 000 1 3 pieces 5 000 1 4 pieces 5 000 15 pieces 1 000 1 6 pieces 5 000 1 7 pieces 5 000 18 kilograms 1 000 19 pieces 5 000 20 kilograms 1 000 21 pieces 5 000 24 pieces 5 000 26 pieces 5 000 27 pieces 5 000 28 pieces 5 000 29 pieces 5 000 31 pieces 5 000 36 kilograms 5 000 37 kilograms 5 000 39 kilograms 5 000 59 kilograms 5 000 61 kilograms 5 000 68 kilograms 5 000 69 pieces 5 000 70 pieces 5 000 73 pieces 5 000 74 pieces 5 000 75 pieces 5 000 76 kilograms 1 000 77 kilograms 1 000 78 kilograms 1 000 83 kilograms 1 000 117 kilograms 1 000 118 kilograms 1 000 142 kilograms 1 000 151 A kilograms 1 000 151B kilograms 1 000 161 kilograms 1 000 Republics of Bosnia-Herzegovina, 1 kilograms 5 000 Croatia and the former Yugoslav 2 kilograms 5 000 Republic of Macedonia 2a kilograms 5 000 3 kilograms 5 000 5 pieces 5 000 6 pieces 5 000 7 pieces 5 000 8 pieces 5 000 9 kilograms 5 000 1 5 pieces 5 000 1 6 pieces 5 000 67 kilograms 5 000